Citation Nr: 0526928	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  99-17 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of right knee injury, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of left 
knee injury, currently evaluated as 20 percent disabling.

3.  Whether the amount of the overpayment of compensation 
benefits as the result of the removal of the veteran's former 
spouse, J.B.M., was properly established.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Atlanta, Georgia.  The 
veteran, via his representative, voiced disagreement with his 
disability ratings for his knees in September 1996 and a 
statement of the case (SOC) was issued in August 1999.  The 
veteran perfected his appeal the following month.  A 
temporary total disability rating based on convalescence was 
granted via a September 2000 rating decision for the 
veteran's left knee (effective from June 8, 1999, to August 
1, 1999).  Thereafter, his left knee disability rating 
returned to 20 percent.  

The veteran has moved numerous times during the pendency of 
this appeal and this matter comes before the Board from the 
RO located in St. Petersburg, Florida.

The Board remanded the veteran's increased rating claims in 
May 2001 for additional development.  The Board also remanded 
the issue of the amount of the overpayment of compensation 
benefits for additional actions.  The additional development 
is now complete and these issues are again before the Board 
for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

September 2005 correspondence reflects that the veteran 
requested a videoconference hearing at the RO located in 
Atlanta, Georgia, before a Veterans Law Judge.  As no such 
hearing has been scheduled in regards to the issue currently 
on appeal, a remand is in order.  See 38 C.F.R. §§ 20.702, 
20.704 (2004).
Accordingly, this case hereby is REMANDED for the following:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity, and notify him and his 
representative of the date, time, and 
location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants a videoconference hearing, 
then this should be documented in the 
record.  Also, if he fails to report for 
the scheduled hearing without good cause, 
this also should be documented in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


